DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/14/2020. 
Claims 1-6 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) is not submitted by filling date.  An applicant to re-submit the IDS submission shall be in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP 609. 
Specification
The use of the term ABAQUS which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawing must show every feature of the invention specified in the claims. Therefore, the paragraph [0007] and [0008] indicate showing a flowchart of the method only for claim 1. No details in flowchart regarding claim(s): 2-6. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; an

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract
ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1:
With respect to independent claim 1, applying step 1, the preamble (“A method for assessing fatigue damage and a fatigue life based on Abaqus, comprising the following steps:”) of independent claim 1, claim a method, as such this claim fall within the statutory categories of a process respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded. 
	S1, establishing a fatigue damage and life assessment model of a material at a coupled micro-macroscopic scale (Mental processes – observation, evaluation, judgment, opinion.); and
S2, assessing, by the fatigue damage and life assessment model, the fatigue damage and the fatigue life of the material at the coupled micro-macroscopic scale (Mental processes – observation, evaluation, judgment, opinion.).
The limitation of “S1, establishing a fatigue damage and life assessment model of a material at a coupled micro-macroscopic scale, and” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some “pre-processing operation” and “analysis solving operation” on the model.
The limitation of “S2, assessing, by the fatigue damage and life assessment model, the fatigue damage and the fatigue life of the material at the coupled micro-macroscopic scale.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on fatigue damage and fatigue life of a material based on observed data in the model.
Step 2A, prong two: 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering. Thus, the claim does not integrate the identified abstract ideas into a practical application. 
Step 2B:
Moving on to step 2B of the analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a model (i.e., process) based on Abaqus® software that contributes only nominally or insignificantly to the execution of the claimed method (use of well-known software) would not integrate a judicial exception or provide significantly more. Abaqus Wikipedia page (https://en.wikipedia.org/wiki/Abaqus) which provides evidence that Abaqus software has been in use in the industry since 1978 and is cited to for Berkheimer support/evidence that the software is WURC and not significantly more. 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 2 is dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 2 recites wherein, the step S1 specifically comprises the following steps: 
S11, establishing, based on an actual engineering problem, a macroscopic geometric model; (Mental processes – observation, evaluation, judgment, opinion). 
S12, selecting, based on a microstructure characterization of the material, a representative area to establish a microscopic sub-model by a Voronoi algorithm; (Mathematical concept – mathematical calculation). 
S13, establishing, based on the macroscopic geometric model and the microscopic
sub-model, a homogeneous elastic-plastic model and a crystal plasticity-based elastic plastic constitutive model, respectively; (Mathematical concept – geometric model). 
 wherein the homogeneous elastic-plastic model is based on the macroscopic geometric model, (Mental processes – observation, evaluation, judgment, opinion). and the microstructure characterization of the material is considered in the crystal plasticity-based elastic plastic constitutive model; (Mathematical concept – mathematical calculation). 
S14, calculating a microscopic damage increment of the representative area by the
crystal plasticity-based elastic-plastic constitutive model, (Mathematical concepts - calculating). 
and calculating a macroscopic damage increment of the homogeneous elastic-plastic model by
accumulating damage variable values; (Mathematical concepts - calculating). 
S15, determining, by the microscopic damage increment and the macroscopic damage increment, whether the microscopic sub-model and the macroscopic geometric model are failed; (Mathematical concepts – calculating (i.e., increment)). 
when the microscopic sub-model and the macroscopic geometric model are failed, proceeding 
to step S16; (Mathematical concepts – math calculations). 
when the microscopic sub-model and the macroscopic geometric model are not failed, proceeding to step  S17; (Mental processes – observation, evaluation, judgment, opinion). 
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 3 is dependent on dependent claim 2 respectively and includes all the limitations of claim 2 and further of independent claim 1.
Claim 3 recites wherein, the microscopic damage increment in the step S14 is calculated by the following formula:  (Mathematical concepts – formula, math calculations).
and 
 the macroscopic damage increment is calculated by the following formula: (Mathematical concepts – formula, math calculations).
(Mathematical concepts – math calculations). The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101. 
Claims 4 is dependent on dependent claim 2 respectively and includes all the limitations of claim 2 and further of independent claim 1.
Claim 4 recites  wherein, the fatigue damage and life assessment model in the step S16 is expressed by the following formula:  (Mathematical concepts – formula, math calculations).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101. 
Claims 5 is dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 5 recites  wherein, the step S2 specifically comprises:
S21, determining, according to a lattice type of a metal material, a number n of solution variables of the fatigue damage and life assessment model; (Mathematical concepts – math calculations). 
S22, selecting an iterative variable and a convergence and precision control parameter, and obtaining an iterative initial value of a crystal plasticity-based elastic-plastic constitutive model based on a linear algorithm; (Mathematical concepts – math calculations). 
S23, calculating the iterative variable in an nth iteration of the crystal plasticity-based elastic-plastic constitutive model based on a non-linear algorithm or a fast Fourier transform (FFT) algorithm, (Mathematical concepts – math calculations). 
 and obtaining the iterative variable in an (n+1)th iteration of the crystal plasticity-based elastic-plastic constitutive model and a consistent tangent stiffness matrix by an Euler integral; (Mathematical concepts – math calculations). and
S24, assessing the fatigue damage and the fatigue life at the coupled micro-macroscopic scale based on the iterative variable in the (n+1)th iteration of the crystal plasticity-based elastic-plastic constitutive model and the consistent tangent stiffness matrix. (Mathematical concepts – math calculations). The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101. 
Claims 6 is dependent on dependent claim 5 respectively and includes all the limitations of claim 5 and further of independent claim 1.
Claim 6 recites wherein, the lattice type in the step S21 comprises a face centered cubic metal material, a body-centered cubic metal material, and a close-packed cubic metal material; (Mental processes – observation, evaluation, judgment, opinion.). 
a number of solution variables of the face-centered cubic metal material is 12; (Mental processes – observation, evaluation, judgment, opinion.). 
a number of solution variables of the body-centered cubic metal material is 48; (Mental processes – observation, evaluation, judgment, opinion.). and 
a number of solution variables of the close-packed cubic metal material is 6. (Mental processes – observation, evaluation, judgment, opinion.). 
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Vegter et al, (U.S. Patent Application Publication Number: 2010/0332153 A1; hereinafter “Vegter”) 
Regarding claim 1, Vegter discloses: 
1. A method for assessing fatigue damage and a fatigue life based on Abaqus
comprising the following steps (Vegter: Abstract- “The method comprises determining the development of microstructural deterioration as a function of fatigue exposure time, deriving therefrom an equation for the development of a Fatigue Damage Index as a function of fatigue exposure time and relating this equation to a known critical value of the Fatigue Damage Index that leads to material failure.“, para. [0044] “comprising software code portions (i.e., Abaqus) for performing step(s) of any of the previous aspects, when run on the computer.”):
S1, establishing a fatigue damage (Vegter: para. [0056] “fatigue damage is seen as a cumulative small-scale plastic deformation process, being controlled by a thermally activated dislocation climb process. The damage induced is a result...”) and life assessment model of a material at a coupled micro-macroscopic scale (Vegter: para. [0058] “deformation in softer steels is controlled by one deformation mechanism: dislocation glide or micro-yielding; plastic deformation in hard steels, in their non-equilibrium state, may be induced by two different mechanisms: dislocation glide and dislocation climb. The first deformation mechanism, dislocation glide, is only active above a given threshold stress level (the micro-yield limit), “ para. [0060] “The actual condition of a material surface or subsurface is therefore an important factor in the fatigue life of the material. The result is an improved method of determining the life and/or remaining life.”); and
S2, assessing, by the fatigue damage (Vegter: para. [0056] “fatigue damage is seen as a cumulative small-scale plastic deformation process, being controlled by a thermally activated dislocation climb process.”) and life assessment model, the fatigue damage and the fatigue life of the material at the coupled micro-macroscopic scale (Vegter: para. [0060] “The actual condition of a material surface or subsurface is therefore an important factor in the fatigue life of the material. Consequently, a further fundamental aspect of the invention is to quantify the material condition in terms of microstructural deterioration and combine this with the improved understanding of fatigue. The result is an improved method of determining the life and/or remaining life of e.g. a bearing, where the method is based on the measurement of changes in the microstructure of the bearing steel and relating this measurement to a known level of microstructural deterioration that leads to material failure.”).



Allowable Subject Matter

Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if overcome of 101 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al (Proceedings of the ASME 2013 Pressure Vessels and Piping Conference PVP2013 July 
14-18, 2013, Paris, France; pg. 1-7.  “THE APPLICATION OF COHESIVE ELEMENTS IN NUMERICAL SIMULATIONS OF THE INTERGRANULAR FRACTURE IN VORONOI CELLULAR MODELS”( Abstract- Voronoi algorithms were used for geometric modeling of crystalline grains.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HALIL SYLEJMANI/Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146